internal_revenue_service department fs uil -00 washington dc ome eso contact person elephone number te no third party contacts in reference to op e eo t date jun gg9 ein key district_office egend a w_i e i e w o o f o f t t d p g s b h t c t e b u t d n i k ladies and gentlemen this is in response to a letter dated date from your authorized legal representatives who have requested certain rulings on your behalf x is an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 code as an organization described in sec_501 for the purpose of promoting the interests of older persons and sponsors many programs which include educational research and social welfare activities x makes its views known on programs and legislation that affect its members x was organized x has a large number of members who pay dues members of x receive a magazine a which has articles on such topics as -2- financial planning travel and health a monthly newsletter b which keeps x’s members informed on legislation affecting them and includes information on x’s current activities x’s members also receive through contractual agreements with third party service providers x offers various programs and services to its members the members are free to decide whether or not to obtain such services or participate in such programs members are advised of the availability of such programs and services through a new member packet membership receive a renewing member packet of similar information also made known through advertisements in a and b providers make separate mailings to x‘s members soliciting participation in a particular progran the availability of the programs and services is members who renew their on first joining x certain the largest of these programs is a group health insurance a_trust has regularly filed a form_1041 by an agreement and declaration of trust x established z is administered by trustees selected by x’s board 2z which holds manages and administers the group program z of directors health_insurance_policies is of the code and group policyholder collects monies from x‘s members who elect to participate in the program retains a specified percentage and pays the balance to the insurance_company as the premium for the group health_insurance_coverage for a limited time period until payable to the insurance_company interest and gains or losses on the short-term investment of such amounts are earned by z and then transferred to x which is treated as the owner of z pursuant to code sec_671 a grantor_trust under sec_671 holds such member payments as the jz from through date x had agreements with c under which provided insurance to x s members date as a result of competitive bidding x and z have entered into agreements with dbd these agreements services of the group health insurance program provide for continuation of the group health insurance program in substantially the same form as the program existed prior to date of a contract fee to x based upon receipts from x’s members who participate in the program certain of these agreements require the payment f and g to provide the beginning e beginning prior to other programs and services have also been provided to x‘s members through contractual agreements between x and h these agreements specify that certain services will be provided to x’s members and that x will receive contract fee payments from the respective service provider based upon the amount the service provider receives from x‘s members pursuant to these agreements the service providers are entitled to the -3- in addition x mails information concerning some of use of x‘s name and logo and some of them are also given access to x’s membership mailing list so they may contact x’s members directly these programs in the new and renewing member packets sent to each new and renewing member material included in these new and renewing member packets provide such information to x and make a payment to x for such inclusion their availability and maintains a staff to oversee the operation of these programs and to act as coordinator to resolve any problems which its members may have with any of these programs pursuant to some of the agreements x grants the service provider the exclusive right to provide a specific service to x‘s members x endorses these programs advises its members of service providers desiring to have most of these agreements continue in effect after is contemplated that x will enter into similar agreements with under all these agreements x has been authorized or required to perform certain monitoring reviewing and auditing activities it other service providers in the future will be the subject of annual reports see infra to be provided by x and y to the chief ep eo key district_office identified on page or his or her successors such similar agreements y was created in date with business commencing a wholly owned taxable subsidiary of xx on date as x has entered into or will enter into assignment agreements with y whereby x will assign to y and interest in its agreements with the service providers pursuant to these assignments x will reserve for itself all of its right title and interest in its name logos symbol mark the purpose of these service marks and acronym x‘s marks assignments is to assign to y all of x‘s other rights and obligations entered into or will enter into royalty agreements with the service providers that use x’s marks royalty agreements is to set out the rights and obligations of the parties to the use of x’s marks in conjunction with these assignments x has the purpose of these a portion of its right title in order to establish a structure whereby x will carry on its future activities in a manner that will not affect its tax-exempt status under sec_501 of the code and minimize any possible liability for tax on unrelated_business_income under sec_511 x proposes to have the following activities performed by y receiving reviewing and recommending modifications to strategic and operating plans of the service providers auditing and inspecting management reports complaints finances and statistical data of the service providers receiving reviewing approving and recommending modifications of mailings of the service providers approving the nature and timing of communications of the service providers with x’s members maintaining ombudsman services to help resolve claims disputes and other problems with the service providers monitoring the performance of the service providers and their compliance with the various agreements performing internal audit checks and reviews of the service providers reviewing product development budgets and pricing by the service providers responding to complaint correspondence regarding the service providers monitoring of promptness and quality of performance of the service providers engaging in ongoing research regarding new benefits and other changes that might be needed or desirable conducting quality control activities including preparation and supervision of member services quality studies creating marketing services respecting x‘s membership list preparing or supervising preparation of market analyses and all other activities as are necessary to promote the service providers also consistent with the proposed consistent with the proposed restructuring the activities listed above will be cariried out by y and x will not carry out such activities restructuring nothing will prevent x’s counsel and officers from drafting reviewing and monitoring agreements between x and that describe and provide for y ’s conduct of such activities xx will retain the right to confirm that the service providers have made the proper amount of royalty payments to it that the service providers have not defrauded x in any manner that the service providers continue to have the ability to perform under ay their respective contracts with xx and that y is complying with its contracts and retains the ability to carry out such contracts effectively to implement the various agreements among x providers x and y respectively may each name liaison staff y and the service in accordance with the proposed restructuring will be compensated by the service providers for the services specified above in an amount equal to the fair_market_value of the services rendered generally cost plus i percent amounts paid_by the service providers to y each service provider will pay x royalty agreement a royalty for_the_use_of x‘s marks pursuant to a in addition to the x and y have entered into an agreement whereby y has and will continue to have its own staff whose members will be employees of y follows the most relevant terms of this agreement are as a majority of the members of y’s board_of directors will not be current or former officers or directors of x x ’s board_of directors will be the sole governing and policy making body of y y’s officers and other employees will be all day-to-day activities of y in charge of y ’s board_of directors will be composed of at least five persons one of whom will be x’s executive director y’s board_of directors will hold regular meetings at least three times per year officers and directors of y will be elected or appointed in conformity with y s bylaws ’s board will maintain complete and accurate minutes of its meetings and decisions will keep and maintain complete and accurate financial records shareholder meetings of y will be held at least once a year an executive committee of the board is permitted by y's bylaws if such a committee is established a majority of the committee will not be current or former officers or directors of x‘s executive director would be a member of x l a w -s6- the executive committee would have the executive committee interim authority to make policy decisions and would meet as often as necessary x has provided sufficient initial capitalization to enable y to carry out the activities specified above issued its own capital stock and will keep accurate records of issuance transfer and cancellation of shares y has will retain a certified public accounting firm to perform an audit of its financial statements once each year y will file timely and accurate federal and state_income_tax returns reporting its expenses pursuant to irs rules and where applicable generally_accepted_accounting_principles in conformity with financial_accounting rules y may report its financial statements on a consolidated basis with those of x y may sue and will retain its own legal counsel and obtain liability and other insurance to cover its staff and operations will maintain its own separate offices separate telephone number s separate telephone listing s separate bank account s and separate stationery will enter into separate contracts with each service provider which will specify the services to be provided by y and the amounts and methodology of the payments by the service providers directly to y funds or assets of y will not be combined or commingled with funds or assets of x although y may declare dividends to its shareholder y will not declare excessive dividends that would deplete y’s necessary_working_capital y may purchase or lease assets necessary to carry out the activities specified above and it will have its own employees be employed by x transferred to y which will hire some employees on its own substantially_all of ‘s employees will not also some current employees of x will be monitoring and reviewing with respect to the service providers will be performed by employees of y will have a separate payroll bank account and space which may be a separate area in x’s building ay in order to carry out the activities specified above y will have the authority to obtain administrative services from whatever sources it judges best including computer services human resources support office rentals accounting services and legal services administrative services from its own employees from commercial providers or from x administrative services are provided by x such services on a cost_basis will pay x for y may obtain in the event will pay x its cost as rent for any space used in any building of x will receive from x guidance when necessary to enable it to act in a manner which is consistent with the social welfare purposes of x the social welfare purposes of x and not the business this guidance will not result in x‘s activities of y day-to-day control of y but will consist of advice to assure that y’s business activities are consistent with x’s objectives values and mission and this guidance will relate to y will have authority and discretion to conduct its day-to-day business pursuant to the judgment of its board and officers after expiration of the terms of the current agreements between x and the service providers the future royalty agreements between x and the service providers will not require them to use y for monitoring and reviewing services royalty agreements between x and the service providers may require the service providers to enter into contracts with third parties that will provide such monitoring and reviewing services these services will not be performed by x future in order to implement and substantiate the separate status from x x and y will undertake the following of the time periods of the current binding agreements with the respective service providers will constitute respective transition periods recognize that only y is capable of providing the monitoring and reviewing services required under the agreements between x and the service providers during this period the parties with respect to new service provider agreements x will establish a procedure to ensure that there will be full and fair competition for providing the monitoring and reviewing services presently performed by y pan -s- x may negotiate and enter into separate agreements with one or several third parties to provide all or part of the monitoring and reviewing services required by the respective new agreements between x and the service providers among the methods that x may use to implement this full and fair competition are competitive bidding and canvassing competition for price and performance quotes and x will maintain records respecting activities undertaken to promote such full and fair competition x has provided its mailing list to y by a no fee license of y has the right to sublicense the list to each such list service provider whose contract with x authorizes use of that list for the term of such contract y will not pay x for its license of the list in connection with the service providers’ uses of the list use of the list equal to j percent of total contract payments in return for such fee y will perform all actions necessary for the management of its sublicenses of the list including segmentation transfer security audits of use and misuse and collection of rentals contracts y and the service providers will negotiate fair_market_value amounts for use of the list each current service provider will pay for after expiration of such current amounts paid to x and y by the service providers will be determined in the following manner with regard to current contracts compensation to y for services rendered and the j percent of the contract fee paid to y for list rentals will be subtracted from the total contract fee_royalty fee paid to x for use of its marks the net amount remaining will constitute the with regard to new contracts service fees payable to y royalties payable to x and mailing list rental fees payable to y will be negotiated by the parties to the contracts may enter into contracts with third parties to provide services to such third parties y will have the right to use x’s mailing list in connection with business opportunities other than those included in the assignments with the written consent of x in carrying out the activities specified above y will not constitute or represent itself as an agent joint venturer partner co-venturer of contractor acting as y can perform any activity permitted of corporations engaged in the trade or businesses permitted of y by its articles of incorporation and bylaws or with x and will be an independent a consultant to x i activities involving soliciting negotiating procuring and y will receive reasonable fees for such advertising editing advertisements - whether or not from the service providers - may be performed by y for fair_market_value fees or by x services based on its costs plus a minimum markup of j percent each service provider will pay to x advertising charges for advertisements of the service provider appearing in x‘s publications and in the new and renewing membership mailings each service provider will be charged advertising rates by x that are comparable to market rates charged for similar advertisements advertising income on its form 990-t as gross unrelated_business_income will compute its unrelated_business_income_tax liability respecting such gross advertising income less deductions in conformity with sec_512 of the code and the regulations thereunder x will continue to report its gross advertising x will receive reasonable fees for such x x will identify the service providers in its materials that y will attempt to provide marketing describe member benefits and other services to entities and individuals unrelated to x for which it will contract on an arm’s-length basis x has requested the following rulings the activities of y will not be attributed to xx for purposes of determining x’s continued qualification for recognition of exemption as an organization described in sec_501 of the code or with respect to x’s possible liability for tax on unrelated_business_income under sec_511 neither x s creation and initial capitalization of y nor the license of its marks and contribution of a no fee license of its mailing list to y will adversely affect x’s continued qualification for recognition of exemption as an organization described in sec_501 of the code neither x’s creation and initial capitalization of y nor its contribution of a no fee license of its mailing list will result in unrelated_business_taxable_income under sec_512 of the code interest reportable by x in connection with 2's operations will constitute interest within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 a ty gains or losses from the sale exchange or other_disposition of property recognizable by x in connection with z's operations will constitute gains or losses within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 amounts paid_by service providers to x under the license of x’s marks will constitute royalties within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 and dividends that x may receive from will be excluded under sec_512 of the code from the computation of unrelated_business_taxable_income under sec_512 sec_501 of the code provides in part for the exemption from federal_income_tax for civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -l a i of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if promoting in some way the common good and general welfare of the people of the community section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements an organization embraced within this is primarily engaged in it sec_1 c -l a ii of the regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 including those described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it allowable deductions which are directly connected with the carrying on of such trade_or_business less the rye - sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of the purpose or function that constitutes the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_512 of the code in part excludes from the computation of unrelated_business_taxable_income all dividends and interest sec_512 of the code excludes from the computation of unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code in part excludes from the computation of unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case rent by the parties is operating the property for the benefit of the exempt_organization or is partner or joint venturer such payment is not within the modification for rents a share of the profits retained by such organization as in fact a return of profits by a person a payment termed for example if a sec_1 513-l a of the regulations in part provides that unless one of the specific exceptions of sec_512 or sec_513 applies the gross_income of an exempt_organization subject_to the sec_511 tax is includable in the computation of unrelated_business_taxable_income if business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions is income from a trade or it oo revrul_81_178 1981_2_cb_135 considers the application the holding in is that payments for_the_use_of the organization’s of sec_512 of the code to two situations in which payments are received by an exempt_organization situation trademarks trade names and service marks are royalties under sec_512 of the code the holding in situation that payments for personal appearances and interviews are not royalties but are compensation_for_personal_services is for federal_income_tax purposes a parent_corporation and moline properties inc v its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities commissioner 319_us_436 431_f2d_227 is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes affairs of the subsidiary that it the parent the corporate entity of the subsidiary may be disregarded and chemical corp 483_f2d_1098 however where the parent_corporation so controls the britt v united_states that is where a corporation sth cir britt f 2d pincite 5th cir is merely an instrumentality of a j the central question in this case is whether the nonexempt commercial activities of y should be attributed to considered the activities of x for purposes of determining x‘s continued qualification for recognition of exemption as an organization described in sec_501 of the code or with respect to its possible liability for tax on unrelated_business_income under sec_511 and be an organization described in sec_501 of the code can organize capitalize and own provide services and assets real and personal tangible and intangible to a taxable entity without violating the requirements for exemption regardless of whether the taxable entity is wholly or partially owned in this instance x has created a taxable subsidiary y x in fact will conduct various business activities has represented that y will be formed for bona_fide business purposes and in connection with xx and third parties activities formerly conducted by x organized with a bona_fide intention that it will have some real and substantial business function its existence will not be disregarded for federal tax purposes is whether y should be deemed for tax purposes to be an instrumentality of xx since this corporation is the only issue therefore y will conduct -b- as noted above where a parent_corporation so controls the affairs of the subsidiary that it is an instrumentality of the parent the corporate entity of the subsidiary may be disregarded the subsidiary will generally not be disregarded in the absence of such control the existence of a majority of the board_of directors of y will be x has represented that it will not direct independent of x ie will not be current or former x board members or officers or actively participate in the day-to-day management of intends to exercise only the normal rights of a shareholder the extent that y may lease office space from x detailed records will be maintained reflecting actual usage and y will reimburse x for such usage services to y services x will receive appropriate reimbursement for such k were to provide administrative similarly if to kx based on the above facts and representations the activities and income of y will not be attributed to x for purposes of x’ s continued qualification for recognition of exemption as an organization described in sec_501 of the code and ii x’s possible receipt of unrelated_business_taxable_income with respect to y ’s activities accordingly neither x‘s creation and initial capitalization as described above will adversely affect x’s of y nor x’s contribution of a no fee license of its mailing list to y continued qualification for recognition of exemption as an organization described in sec_501 c reasons neither the creation and initial capitalization of y nor its contribution of a no fee license of its mailing list will result in unrelated_business_taxable_income under sec_512 of the code for the above sec_512 of the code sets forth modifications for sec_512 in part provides that there shall be various kinds of income excluded from the computation of unrelated_business_taxable_income as defined in sec_512 excluded all dividends interest and gains or losses from the sale exchange or other_disposition of property x’s grantor_trust z invests on a short-term basis payments received from x‘s members who obtain group health insurance produce interest_income and gains or losses to z from the sale exchange or other_disposition of property x has represented that such gains or losses are not from property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business constitute interest under sec_512 and gains or losses under sec_512 fall within the modification under sec_512 under these circumstances such amounts will any payment of dividends by y to x will such investments -u4- payments to x by the service providers will be for the use the question is whether such of x‘s marks as described above payments result in the receipt of royalty income under section sec_512 provides that there b of the code shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income relate to the use of in this trademarks trade names service marks or copyrights instance the payments made to x for use of its marks under the royalty agreements will be treated as royalties within the meaning of sec_512 revrul_81_178 supra states that such payment nust a valuable right such as for_the_use_of based on the above facts and representations we rule as follows the activities of will not be attributed to x for purposes of determining x‘s continued qualification for recognition of exemption as an organization described in sec_501 of the code or with respect to x s possible liability for tax on unrelated_business_income under sec_511 neither x’s creation and initial capitalization of a nor the license of its marks and contribution of no fee license of its mailing list to will adversely affect x‘s continued qualification for recognition of exemption as an organization described in sec_501 of the code neither x‘s creation and initial capitalization of y nor its contribution of mailing list will result in unrelated_business_taxable_income under sec_512 of the code a no fee license of its interest reportable by x in connection with z’s operations will constitute interest within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 gains or losses from the sale exchange or other_disposition of property recognizable by x in connection with z's operations will constitute gains or losses within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 -- amounts paid_by service providers to x under the license of x’s marks will constitute royalties within the meaning of sec_512 of the code and thus such amounts will be excluded from the computation of unrelated_business_taxable_income under sec_512 and dividends that x may receive from y will be excluded from the computation of unrelated_business_taxable_income under sec_512 of the code we have not been asked and we express no opinion on whether amounts received by x from y in return for providing any administrative services constitute unrelated_business_taxable_income under sec_512 of the code furthermore we have not been asked and we express no opinion on whether payments of interest or rent by to x which would otherwise be excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 and respectively would be subject_to tax by reason of sec_512 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code x and y will file with the chief ep eo key district or his or her successors an office identified on page annual report containing at a minimum the following information as to the preceding calendar_year a copy of all royalty agreements entered into by x a confirmation that x’s and y’s operations were consistent with the proposed restructuring described above and such other information that x believes is relevant for consideration by the internal_revenue_service to confirm that x’s and y’s operations were consistent with the proposed restructuring described above pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to x’s authorized representatives we are providing your key district_office with a copy you should keep a copy of this letter in of this ruling your permanent records ox -1e- this ruling is directed only to the organization that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely yours nated a carte garland a carter chief exempt_organizations technical branch
